The bill in this case, was filed to prevent the defendant from sending the slaves in question, beyond the limits of the State. The slaves *Page 25 
having been seized under a writ of sequestration, the defendant gave bond for their forthcoming, and at the return term of the writ, filed his answer, claiming the right of property in these slaves. The only question in the case, arises out of the fifth clause of the will of Casper Stoltz, under which both plaintiffs and defendant claim title to the property, which is fully set out in the opinion of the Court. The cause was set for hearing on the bill, answer and exhibit, and sent to this Court by consent.
Casper Stoltz bequeathed as follows: "Fifthly. I will and bequeath unto my daughter Christina, that married John Kiser, a negro girl by the name of Mariah and her increase, and       (29) the plantation on which they now live, by said John Kiser giving by beloved wife twenty bushels of corn and one good four horse load of hay per annum, as long as she lives, and at the death of them, said negro girl and her increase, to fall to the heirs of my daughter Christina."
Christina is dead, leaving two children, who are the plaintiffs and her husband, who is the defendant: The question is, are the children entitled, as purchasers, under the limitation over? Or did the title to the negro woman vest absolutely in Christina, so as to pass to her husband?
It is settled that the "rule in Shelly's case" applies to personal property, and we can see nothing to take this case out of its operation; Christina took at least a life estate, and by the same gift a limitation is made to "her heirs," consequently, they are words of limitation and not of purchase. An examination of the whole will shows nothing to justify the construction that "heirs" is used in the sense of "children": If such was the testator's intention, it is to be regretted that he did not use words proper to express his meaning, instead of using words that have a settled legal signification to the contrary.
Our attention was directed to the fact that the limitation over, was "at the death of both of them," and it is suggested to be doubtful who was meant It is evident that Christina was one of the persons meant, because the first estate is given to her, and the limitation over it is to herheirs: Whether her husband or her mother was the other person meant, can make no difference: it only shows that the estate given to her was not only for her own life, but for the life of another also. — It is settled that the intervention of a life estate to a third person, does not prevent the application of the rule; of course, giving the first taker a greater estate than for his own life cannot have that effect. *Page 26 
Our attention was also directed to the fact, that in regard to the "plantation," no limitation over is made; so, Christina took that absolutely, and it is suggested that the limitation over, in regard to (30)  the negro, shows that the intention as to her, was different, and that the testator did not intend to give her also absolutely to his daughter. This may be so; but it does not show that the testator used the word "heirs" in the sense of children, which is necessary, in order to prevent the application of the rule.
When applied to real estate, the word "heirs" means those who take according to the rules of descent, and if a gift be made so as to pass the same estate to the same persons as would pass by descent, the rule applies, and they are held to take by descent notwithstanding an expressed intention, that they should take as purchasers.
Upon the same principle, if one in England devises to his eldest son, the same estate that he would take by descent, he is held to take as heir
and not as devisee. Both rules being founded, not upon the question of intent, but upon the policy of preventing fraud.
"The word `heirs' is not appropriate in the disposition of personal property, and when used, in reference to it, means those who take by law or under the statute of distributions; this is the rule when there are no other words to give it a different meaning." Corbett v. Corbett, ante, 117, 2 Wm's on Ex's, 725.
So, if the testator meant by making the limitation over, and using the word "heirs," to give the same estate to the same persons, that they would have taken if the absolute estate had been given to the taker of the first estate, the rule applies. — In order to prevent its application, words must be used, showing an intention to pass a different estate from that which would pass by law, or to give it to different persons from those who would take by law: as would have been the case if he had used the word "children" instead of "heirs," or used some other words showing that by"heirs" he meant "children."
The soundness of the rule, in regard to real estate, has never been questioned. If one, in acquiring land, was permitted to take an estate to himself for life, and have the remainder limited over to his heirs, so as to give them the same estate by purchase, that they would (31)  have taken by descent, had the ancestor taken a fee instead of a life estate, the door to fraud would be left wide open: widows would be defrauded of dower, creditors of their debts, etc.
The propriety of the application of the rule to personal estate was for some time questioned, but it has been long settled, and is now an established rule of property which cannot be departed from. Bill dismissed. *Page 27 
Per curiam.
Decree accordingly.
Cited: Burgin v. Patton, 58 N.C. 428; Smith v. Smith, 173 N.C. 126;Hartman v. Flynn, 189 N.C. 455; Yelverton v. Yelverton, 192 N.C. 618.